EXHIBIT 10.1

 
TO:
ALL CURRENT SHAREHOLDERS OF SHUFFLE MASTER, INC. (“SHUFFLE MASTER” OR THE
“COMPANY”) COMMON STOCK AS OF JULY 20, 2010.

 
PLEASE TAKE NOTICE that the above-captioned consolidated shareholder derivative
action, as well as derivative actions pending in the United States District
Court for the District of Nevada, entitled Pirelli Armstrong Tire Corporation
Retiree Medical Benefits Trust v. Yoseloff, et al., Case No.
2:07-cv-01215-KJD-LRL and Hodgkins, et al. v. Shuffle Master, Inc. et al.,
2:07-cv-01263-KJD-GWF (together, the “Actions”), are being settled and the
parties have entered into a Stipulation of Settlement dated July 20, 2010
(“Stipulation”).
 
IF YOU ARE A CURRENT OWNER OF SHUFFLE MASTER COMMON STOCK, YOUR RIGHTS MAY BE
AFFECTED BY PROCEEDINGS IN THE ACTIONS.  PLEASE NOTE THAT THE ACTIONS ARE NOT
“CLASS ACTIONS” AND NO INDIVIDUAL STOCKHOLDER HAS THE RIGHT BE COMPENSATED AS A
RESULT OF THIS SETTLEMENT.
 
On October 26, 2010, at 9:00 a.m., a settlement hearing (the “Settlement
Hearing”) will be held before the Honorable Elizabeth Gonzalez, District Court
Judge for the District Court of Clark County, Nevada, in Department 11, located
at 200 Lewis Avenue, Las Vegas, Nevada 89101, to determine: (i) whether the
terms of the settlement should be approved as fair, reasonable, and adequate;
and (ii) whether the Actions should be dismissed on the merits and with
prejudice.
 
The terms of the settlement set forth in the Stipulation include: (i) the
adoption and/or implementation of a variety of corporate governance measures,
including enhanced requirements for the Head of the Internal Audit Department
and the Audit Committee, the separation of the Chairman of the Board and CEO
positions, and an increase in the number of independent directors serving on the
Company’s Board of Directors; and (ii) Shuffle Master’s payment of Plaintiffs’
Counsel’s attorneys’ fees and expenses in the amount of $1 million.
 
Any current shareholder of Shuffle Master that wishes to enter an appearance and
object to the settlement shall have a right to appear and to be heard at the
Settlement Hearing, provided that he or she was a shareholder of record as of
July 20, 2010, and that they follow the steps listed below.  Any shareholder of
Shuffle Master who satisfies this requirement may enter an appearance through
counsel of such member’s own choosing and at such member’s own expense or may
appear on his, her, or its own.  However, no shareholder of Shuffle Master shall
be heard at the settlement hearing unless, no later than fourteen (14) days
prior to the date of the settlement hearing, such shareholder has filed with the
Court and delivered to Plaintiffs’ Counsel, counsel for the Special Demand
Review Committee, and counsel for the Individual Defendants and nominal party
Shuffle Master (listed below): (a) a written notice of intention to appear; (b)
proof of ownership of Shuffle Master stock, including the date(s) such Person
acquired his, her or its Shuffle Master shares; (c) a statement of objections to
any matter before the Court; and (d) the grounds therefore or the reasons for
wanting to appear and be heard, as well as all documents or writings the Court
shall be asked to consider.  Only shareholders who have followed the procedures
above and have filed and delivered validly and timely written notices of
objection will be entitled to be heard at the Settlement Hearing unless the
Court orders otherwise.
 
If you wish to object to the settlement, you must file a written objection
setting forth the grounds for such an objection with the Court on or before
October 8, 2010, with service on the following parties:
 
 
1

--------------------------------------------------------------------------------

 
 
THE WEISER LAW FIRM, P.C.
KATHLEEN A. HERKENHOFF
12707 High Bluff Drive, Suite 200
San Diego, CA 92130


THE WEISER LAW FIRM, P.C.
ROBERT B. WEISER
121 N. Wayne Avenue, Suite 100
Wayne, PA  19087


Counsel for plaintiff in the State Derivative Action


ROBBINS GELLER RUDMAN
& DOWD LLP
JEFFREY D. LIGHT
655 West Broadway, Suite 1900
San Diego, CA 92101


Counsel for plaintiffs
in the Federal Derivative Actions


PAUL, HASTINGS, JANOFSKY
& WALKER LLP
PETER M. STONE
1117 South California Avenue
Palo Alto, CA  94304-1106


Counsel for the Special Demand Review Committee


JONES VARGAS
KIRK B. LENHARD
TAMARA BEATTY PATERSON
3773 Howard Hughes Parkway
First Floor South
Las Vegas, NV  89169


Counsel for Shuffle Master and the Individual Defendants


 
2

--------------------------------------------------------------------------------

 
 
Inquiries may be made to Robert Weiser, Esq. of  The Weiser Law Firm, P.C., 121
N. Wayne Ave., Suite 100, Wayne, PA 19087, telephone (866) 934-7372 or to Rick
Nelson, c/o Shareholder Relations, Robbins Geller Rudman & Dowd LLP, 655 West
Broadway, Suite 1900, San Diego, CA  92101, telephone (800) 449-4900.
 
DATED:  _____September 3, 2010
BY ORDER OF THE COURT

 
EIGHTH JUDICIAL DISTRICT COURT

 
FOR THE STATE OF NEVADA

 
 
 
 
3

--------------------------------------------------------------------------------